Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowability Notice
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-21 is indicated because: 
In light of Allowable subject matter as set forth in office action sent out on 09/10/2020, 
The e-terminal disclaimer filed on 12/08/2020 to overcome the Double Patenting rejections above, and 
The prior art of record does not anticipate or render fairly obvious in combination to teach the limitation of the claimed invention such as: an adjustment assembly comprising (i) a gear assembly positioned in the base, wherein the gear assembly is configured to move the cutting edge between the plurality of cutting positions to adjust the vertical distance while the cutting assembly is driven by the motor, and (ii) a user-operated control device configured to operate the gear assembly to move the cutting assembly between the plurality of cutting positions to adjust the vertical distance, and the thickness of cut food items as cited in the independent claim 1, and an adjustment assembly operable to move at least the movable portion of the upper surface of the rotating disk relative to the cutting blade to adjust the vertical distance therebetween and the thickness of pieces of food being cut, the adjustment assembly including a user-operated control device that is movable by a user to adjust the vertical distance, and wherein the adjustment assembly is configured to retain at least the movable portion of the upper surface of the rotating disk at any one of a plurality of non-equal positions relative to the cutting blade, and to prevent upward and downward movement of at least the movable portion of the rotating disk at any one of the plurality of non-equal positions relative to the cutting blade while the food processor is being used to cut food items as cited in the independent claim. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
01/04/2021